       Case 5:18-cv-00198-EJD Document 326-1 Filed 07/24/19 Page 1 of 3




 1   Lesley E. Weaver (SBN 191305)
 2   Matthew S. Weiler (SBN 236052)
     BLEICHMAR FONTI & AULD LLP
 3   555 12th Street, Suite 1600
     Oakland, CA 94607
 4   Tel.: (415) 445-4003
     Fax: (415) 445-4020
 5
     lweaver@bfalaw.com
 6   mweiler@bfalaw.com

 7   Michael P. Lehmann (SBN 77152)
     Bonny E. Sweeney (SBN 176174)
 8   HAUSFELD LLP
     600 Montgomery Street, Suite 3200
 9
     San Francisco, CA 94111
10   Tel: (415) 633-1908
     Fax: (415) 358-4980
11   mlehmann@hausfeld.com
     bsweeney@hausfeld.com
12
     Interim Co-Lead Counsel for the Proposed Direct Purchaser Class
13

14                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
15
      IN RE INDUCTORS ANTITRUST                       Case No. 5:18-cv-00198-EJD-NC
16    LITIGATION
17                                                   DECLARATION OF LESLEY E.
                                                     WEAVER IN SUPPORT OF
18    THIS DOCUMENT RELATES TO:                      ADMINISTRATIVE MOTION TO FILE
      THE DIRECT PURCHASER PLAINTIFFS’               UNDER SEAL PORTIONS OF
19    ACTION                                         PROPOSED SECOND CONSOLIDATED
                                                     AMENDED COMPLAINT
20

21                                                   Hon. Edward J. Davila

22

23

24

25

26
27

28
     DECL. ISO ADMIN. MOT. TO SEAL                                     CASE NO. 5:18-CV-00198-EJD-NC
         Case 5:18-cv-00198-EJD Document 326-1 Filed 07/24/19 Page 2 of 3




 1                               DECLARATION OF LESLEY E. WEAVER

 2   I, Lesley E. Weaver, declare and state as follows:

 3             1.     I am an attorney licensed in the State of California and admitted to the United

 4   States District Court for the Northern District of California. I am a partner at Bleichmar Fonti &

 5   Auld LLP (“BFA”), Interim Co-Lead Counsel for the Proposed Direct Purchaser Class (“DPPs”)

 6   in the above-captioned matter. I have personal knowledge of the facts set forth herein and, if called

 7   as a witness, could and would testify competently to them. This declaration is made in support of

 8   the DPPs’ Administrative Motion to Seal Portions of Plaintiffs’ [Proposed] Second Consolidated

 9   Amended Complaint (“2CAC”).

10             2.     Attached hereto as Exhibit 1 is a draft of the DPPs’ Proposed 2CAC in unredacted

11   form. The portions of the document sought to be sealed have been highlighted.

12             3.     Attached hereto as Exhibit 2 is a draft of the DPPs’ Proposed 2CAC in redacted

13   form.

14             4.     Attached hereto at Exhibit 3 is a comparison in redline form of the DPPs’ current

15   operative complaint, the corrected Consolidated Amended Complaint (ECF No. 210), with the

16   DPPs’ Proposed 2CAC. This comparison is being filed in unredacted form.

17             5.     The DPPs seek to seal the highlighted portions of the Proposed 2CAC and related

18   comparison (Exhibit 3) because the information contained in these paragraphs was designated as

19   “Highly Confidential” under the Stipulated Protective Order by TDK1.

20             6.     The DPPs have conferred with the Department of Justice (“DOJ”), and the DPPs

21   understand that the DOJ has no objection to the motion to seal this information.

22             I declare under penalty of perjury under the laws of the United States and the State of

23   California that the foregoing is true and correct and to the best of my knowledge.

24

25       Dated: July 24, 2019                             By: /s/ Lesley E. Weaver
                                                               Lesley E. Weaver
26
27   1
      For purposes of this motion, TDK refers to collectively to TDK Corporation; TDK-EPC
28   Corporation; TDK Corporation of North America; and TDK U.S.A. Corporation.
     DECL. ISO ADMIN. MOT. TO SEAL                                            CASE NO. 5:18-CV-00198-EJD-NC
       Case 5:18-cv-00198-EJD Document 326-1 Filed 07/24/19 Page 3 of 3




 1          Pursuant to Civil L. R. 5-1(i)(3), I attest that concurrence in the filing of this document has
     been obtained from each of the other signatories above.
 2

 3   Date: July 24, 2019
                                                                         /s/ Matthew S. Weiler
 4                                                                      Matthew S. Weiler
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     DECL. ISO ADMIN. MOT. TO SEAL                                           CASE NO. 5:18-CV-00198-EJD-NC
                                                       2
